      Case 2:13-cv-00193 Document 1147 Filed on 04/18/19 in TXSD Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

 MARC VEASEY et al.,                        §
          Plaintiffs,                       §
                                            §
 v.                                         §
                                            §    Civil Action No. 2:13-cv-193 (NGR)
 GREG ABBOTT, et al.,                       §
          Defendants,                       §
                                            §
                                            §


      UNOPPOSED MOTION TO EXTEND TIME TO FILE RESPONSE TO
            PLAINTIFFS’ MOTIONS FOR ATTORNEYS’ FEES

        The State of Texas files this unopposed motion to extend the time to respond

to Plaintiffs’ Motions for Attorneys’ Fees. Plaintiffs have advised the State that they

consent to the request for extension of time.

        On April 11, 2019, Plaintiffs filed individual motions for attorney’s fees. The

deadline for the State’s response is April 19, 2019. See S.D. Tex. L.R. 54.2. The State

respectfully requests a thirty-day extension of the deadline, to and including May 20,

2019. Federal Rule of Civil Procedure 6(b) permits the Court to extend the deadline

for good cause.

        The State of Texas requests an extension in order to appropriately review

separate requests for attorney’s fees by the Texas Association of Hispanic County

Judges and Commissioners, the Taylor Plaintiffs, the Texas NAACP and MALC

Plaintiffs, and Plaintiff-Intervenor Imani Clark, which total approximately

$4,211,321.94 based on 8,365 hours of billed time entries. See Plaintiffs’ Motions for



                                           1
   Case 2:13-cv-00193 Document 1147 Filed on 04/18/19 in TXSD Page 2 of 3



Attorneys’ Fees, ECF Nos. 1142-1146. The State must review these billing records for

reasonableness and, because Plaintiffs’ claims are intertwined, for possible

duplication of effort and excessive billing. See Tex. State Teachers Ass’n v. Garland

Indep. Sch. Dist., 489 U.S. 782, 789 (1989) (recognizing that where the plaintiff’s

claims involve common facts and related legal theories, the “achievement of

prevailing party status alone may say little about whether the expenditure of

counsel’s time was reasonable in relation to the success achieved”). Given the amount

of time necessary to properly review the requests for attorney’s fees, the State needs

additional time to evaluate Plaintiffs’ fee requests and prepare a response. The State

of Texas submits this motion not for delay, but for good cause shown. The extension

will not cause any undue prejudice to Plaintiffs, all of whom consent to the request.

      The State of Texas therefore respectfully requests an order extending the time

to respond to Plaintiffs’ motions by thirty days, to and including May 20, 2019.


      Date: April 18, 2019                    Respectfully submitted.

                                              /s/ Matthew H. Frederick
       KEN PAXTON                             MATTHEW H. FREDERICK
       Attorney General of Texas              Deputy Solicitor General

       JEFFREY C. MATEER                      JASON R. LAFOND
       First Assistant                        Assistant Solicitor General
         Attorney General
                                              Office of the Attorney General
       DARREN L. MCCARTY                      P.O. Box 12548 (MC 059)
       Deputy Attorney General                Austin, Texas 78711-2548
         for Litigation                       Tel.: (512) 936-6407
                                              Fax: (512) 474-2697

                                              Counsel for Defendants




                                          2
   Case 2:13-cv-00193 Document 1147 Filed on 04/18/19 in TXSD Page 3 of 3



                       CERTIFICATE OF CONFERENCE

      I hereby certify that, on April 17, 2019, counsel for the State of Texas conferred

with counsel for Plaintiffs regarding its request to extend the time to respond to the

motion. Counsel for Plaintiffs advised that they consent to the State’s request for an

extension of time.

                                               /s/ Matthew H. Frederick
                                               MATTHEW H. FREDERICK


                          CERTIFICATE OF SERVICE

      I certify that, on April 18, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notice of such filing to

all registered CM/ECF users.

                                               /s/ Matthew H. Frederick
                                               MATTHEW H. FREDERICK




                                           3
     Case 2:13-cv-00193 Document 1147-1 Filed on 04/18/19 in TXSD Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION

MARC VEASEY et al.,                       §
         Plaintiffs,                      §
                                          §
v.                                        §
                                          §    Civil Action No. 2:13-cv-193 (NGR)
GREG ABBOTT, et al.,                      §
         Defendants,                      §
                                          §
                                          §


                                      ORDER

        Before the Court is Defendants’ Unopposed Motion to Extend the Time to

Respond to Plaintiffs’ Motions for Attorneys’ Fees. Having considered the Motion, the

Court is of the opinion that Motion should be GRANTED.

        IT IS THEREFORE ORDERED that Defendants’ Unopposed Motion to Extend

the Time to Respond to Plaintiffs’ Motions for Attorneys’ Fees is hereby GRANTED.


        Defendants’ responses are due by May 20, 2019.




        SIGNED this __________ day of ________________, 2019.




                                              ___________________________________
                                              HON. NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




                                          1
